ORDER
PER CURIAM
AND NOW, this 28th day of December, 2016, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
(1) Did the Superior Court err as a matter of law when it upheld the lower court’s determination that the issuing authority in [Petitioner’s] case had a substantial basis to find that probable cause existed within the four corners of a search warrant’s affidavit that was facially incapable of establishing probable cause? Specifically, did the Superior Court err when:
a. The [cjourt considered information beyond the affidavit’s four corners in direct conflict with the plain language of Pennsylvania Rule of Criminal Procedure 20.3? and/or
b. The Court found there was no meaningful legal distinction between a reviewing court’s probable cause determination when an affidavit contains ambiguities or omissions requiring clarification, as opposed to when an affidavit contains explicit sworn-to facts requiring modification to substantiate a finding of probable cause?
(2) Did the Superior Court’s determinations below grant lower courts with arbitrary judicial discretion to fashion a finding of probable cause when the affidavit presented to the issuing authority does not, on its face, contain facts sufficient to establish probable cause?